Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                         CASE NO.: 19-24441-CIV-ALTONAGA/Goodman



  C.W., a minor, by and through her
  father, natural guardian and next
  Friend, F.W.,

         Plaintiffs,

  vs.

  NCL (BAHAMAS) LTD., a
  Bermuda corporation d/b/a
  NORWEGIAN CRUISE LINES,

         Defendant.

  ______________________________________/

         JOINT MOTION FOR TRIAL CONTINUANCE AND ENLARGEMENT OF
                      REMAINING PRE-TRIAL DEADLINES

         Plaintiff, C.W., a minor, by and through her father, natural guardian, and next friend, F.W.,

  and Defendant, NCL (BAHAMAS) LTD., d/b/a NORWEGIAN CRUISE LINE (collectively, “the

  parties”), by and through their respective undersigned counsel and pursuant to the Federal Rules

  of Civil Procedure and Local Rules of the United States District Court for the Southern District of

  Florida, hereby respectfully file this Joint Motion for Trial Continuance and Enlargement of

  Remaining Pre-Trial Deadlines, and in support thereof, state as follows:

         1.      This is a maritime, personal injury action in which Plaintiff, C.W., a passenger on

  Defendant’s vessel the Norwegian Pearl, alleges that she was assaulted by a fellow passenger

  during a cruise. [D.E. 35].




                                                  1
Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 2 of 8



         2.       Plaintiff filed a three (3) count Amended Complaint against Defendant on March

  13, 2020. [D.E. 35]; Defendant filed a Motion to Dismiss Count III of Plaintiff’s Amended

  Complaint on March 27, 2020 [D.E. 39]; Defendant’s Motion to Dismiss is currently pending,

  with Plaintiff’s Response due on or before April 10, 2020.

         3.       On February 12, 2020, the Court entered an Order Setting Trial and Pre-Trial

  Schedule, Requiring Mediation, and Referring Certain Matters to Magistrate Judge. [D.E. 18].

  Pursuant to this Order, trial in this matter was set during the Court’s two-week trial calendar

  beginning on January 19, 2021, with Calendar Call scheduled to take place on January 12, 2021

  (no pre-trial conference unless requested and deemed necessary). Pre-trial deadlines were

  scheduled as follows:

              •   March 2, 2020 – The parties shall select a mediator in accordance with Local Rule

                  16.2; schedule a time, date and place for mediation; and jointly filed a proposed

                  order scheduling mediation in the form specified on the Court’s website,

                  http://www.flsd.uscourts.gov.

              •   March 23, 2020 – All motions to amend pleadings or join parties are filed.

              •   August 24, 2020 – Parties exchange expert witness summaries or reports.

              •   September 8, 2020 – Parties exchange rebuttal expert witness summaries or

                  reports.

              •   September 21, 2020 – All discovery, including expert discovery, is completed. The

                  parties by agreement, and/or Magistrate Judge Goodman, may extend this deadline,

                  so long as such extension does not impact any of the other deadlines contained in

                  this Scheduling Order.




                                                      2
                             CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 3 of 8



                •   September 28, 2020 – Parties must have completed mediation and filed a

                    mediation report.

                •   October 6, 2020 – All pre-trial motions and Daubert motions (which include

                    motions to strike experts) are filed; deadline for submitting a consent to trial and

                    final disposition by Magistrate Judge Goodman.

                •   November 3, 2020 – Parties shall file and submit joint pre-trial stipulation,

                    proposed jury instructions and verdict form, or proposed findings of fact and

                    conclusions of law, as applicable, and motions in limine (other than Daubert

                    motions).

           4.       To date, the parties have been working diligently to comply with the Court’s

  Scheduling Order and pre-trial deadlines. Each party has propounded initial written discovery;

  Defendant has served its responses to Plaintiff’s initial requests and Plaintiff is in the process of

  preparing her responses to Defendant’s requests. Additionally, the parties have selected a mediator

  and scheduled a time, date, and place for mediation. [D.E. 30 & 34] and have been working

  together to schedule various depositions, including those of Plaintiff and Defendant’s corporate

  representative, as well as the medical examination of Plaintiff by Defendant’s expert.

           5.       However, due to recent global events and circumstances, the parties anticipate that

  their continued ability to adhere to the Court’s pre-trial deadlines will be substantially hindered for

  the foreseeable future.

           6.       On March 13, 2020, President Donald Trump declared a national emergency to

  address the Novel Coronavirus Disease (COVID-19) that caused a global pandemic.1 Before and


  1
   See Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus
  Disease (COVID-19) Outbreak, THE WHITE HOUSE (March 13, 2020),


                                                        3
                                CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
      FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 4 of 8



  following this declaration, governments at every level implemented highly restrictive measures to

  limit and slow down the transmission of COVID-19. In an effort to mitigate community spread of

  the virus, local, state, and federal governments have implemented social distancing measures to be

  carried out in the coming weeks and months. Such measures have included: (a) closing elementary

  schools and universities; (b) closing restaurants and other businesses; (c) recommending that non-

  essential travel and social visits be avoided; (d) recommending that older Americans stay at home;

  and (e) recommending that gatherings of ten or more people be avoided. These necessary measures

  have affected society and industry in unprecedented ways. Most business sectors, including the

  cruise industry, have come to an abrupt halt.

         7.       On March 21, 2020, due to the continued spread of COVID-19, the U.S. District

  Court for the Southern District of Florida continued all jury trials which were set to begin before

  April 27, 2020. See S.D. Fla. Admin. Order 2020-21 at 1. Further, in the Court’s Administrative

  Order, the Court provides that “[i]ndividual judges may continue trial-specific deadlines in civil

  cases in the exercise of their discretion.”

         8.       Since the entry of Administrative Order 2020-21, matters have worsened. On

  March 24, 2020, the City of Miami ordered all residents to shelter in place and remain at home

  until further notice. All non-essential travel within the City of Miami is prohibited until further

  notice. See Order No. 20-04 Local Emergency Measures Implemented by the City Manager of the

  City of Miami, Florida.

         9.       Additionally, the offices of Defendant and those of both Plaintiff’s counsel and

  defense counsel are closed, with all employees working from home. Defendant’s vessels are




  https://www.whitehouse.gov/presidential-actions/proclamation            -declaring-national-emergency-
  concerning-novel-coronavirus-disease-covid-19-outbreak/.

                                                      4
                            CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 5 of 8



  operating under extraordinary circumstances due to the request from the President of the United

  States to cease all voyages.

         10.       The aforementioned circumstances are substantially interfering with the personal

  and professional lives of the parties and their respective undersigned counsel, as is undoubtedly

  the case for all citizens both domestic and foreign dealing with the COVID-19 outbreak. By way

  of example, Plaintiff – a citizen and resident of Canada – will be unable to travel to Miami, Florida,

  for deposition, medical examination by Defendant’s expert, and/or mediation for the foreseeable

  future due to international travel restrictions; Defendant’s corporate representative will be unable

  to effectively prepare for deposition for the foreseeable future due to the essential shutdown of

  Defendant’s daily business operations during the outbreak.

         11.       In light of the aforementioned circumstances anticipated to substantially hinder the

  good faith ability of the parties to continue complying with the remaining pre-trial deadlines, the

  parties respectfully request a sixty (60) day continuance of the currently scheduled trial date and a

  sixty (60) day enlargement of all remaining pre-trial deadlines.

         12.       As such, the parties respectfully request that trial in the instant matter be continued

  until the Court’s two-week trial calendar beginning on March 22, 2021, with Calendar Call to take

  place on March 15, 2021 (no pre-trial conference unless requested and deemed necessary). The

  parties further respectfully request that the remaining pre-trial deadlines be enlarged as follows:

               •   October 26, 2020 – Parties exchange expert witness summaries or reports.

               •   November 9, 2020 – Parties exchange rebuttal expert witness summaries or reports.

               •   November 23, 2020 – All discovery, including expert discovery, is completed. The

                   parties by agreement, and/or Magistrate Judge Goodman, may extend this deadline,




                                                      5
                             CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 6 of 8



                   so long as such extension does not impact any of the other deadlines contained in

                   this Scheduling Order.

               •   November 30, 2020 – Parties must have completed mediation and filed a mediation

                   report.

               •   December 7, 2020 – All pre-trial motions and Daubert motions (which include

                   motions to strike experts) are filed; deadline for submitting a consent to trial and

                   final disposition by Magistrate Judge Goodman.

               •   January 4, 2021 – Parties shall file and submit joint pre-trial stipulation, proposed

                   jury instructions and verdict form, or proposed findings of fact and conclusions of

                   law, as applicable, and motions in limine (other than Daubert motions).

         13.       Pursuant to Fed. R. Civ. P. 6(b), the Court has the authority to grant the requested

  relief, for good cause. Undersigned counsel for the parties respectfully submits that good cause

  exists as set forth above to grant the requested relief and that such request is made in good faith

  and not for the purposes of undue delay. As noted above, Chief Judge Michael Moore issued an

  Administrative Order that, among other things, continued all jury trials scheduled to begin before

  April 27, 2020, and noted that future continuances may be issued. See S.D. Fla. Admin. Order

  2020-21.

         14.       A proposed Order granting the instant motion is attached hereto as Exhibit “A.”

         WHEREFORE, Plaintiff, C.W., a minor, by and through her father, natural guardian, and

  next friend, F.W., and Defendant, NCL (BAHAMAS) LTD., d/b/a NORWEGIAN CRUISE LINE,

  jointly and respectfully request that this Honorable Court enter an Order granting a sixty (60) day

  trial continuance and sixty (60) day enlargement of all remaining pre-trial deadlines in the instant




                                                      6
                             CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 7 of 8



  matter (to coincide with the dates provided in ¶12, herein), and for any and all further relief that

  this Honorable Court deems just and proper.

              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3)

          Undersigned respective counsel for the parties hereby certifies that counsel for the parties

  have conferred in good faith prior to the filing of the instant motion, that the requested relief is

  jointly sought, and that the instant motion is jointly filed.

          Dated: March 31, 2020
                 Miami, Florida


                                           Respectfully submitted,

  By: /s/ Philip M. Gerson                                    By: /s/ Avi C. Shoham_______
  PHILIP M. GERSON, ESQ.                                      AVI C. SHOHAM, ESQ.
  Florida Bar No. 127290                                      Florida Bar No. 1005219
  pgerson@gslawusa.com                                        ashoham@fflegal.com
  filing@gslawusa.com                                         Jeffrey E. Foreman, Esq. (FBN 0240310)
  cbenedi@gslawusa.com                                        jforeman@fflegal.com
                                                              Darren W. Friedman, Esq. (FBN 0146765)
  EDWARD S. SCHWARTZ
                                                              dfriedman@fflegal.com
  Florida Bar No. 346721
                                                              FOREMAN FRIEDMAN, PA
  eschwartz@gslawusa.com                                      One Biscayne Tower, Suite 2300
  DAVID MARKEL                                                2 South Biscayne Boulevard
  Florida Bar No. 78306                                       Miami, FL 33131
  dmarkel@gslawusa.com                                        Telephone:305-358-6555
  NICHOLAS I. GERSON                                          Facsimile: 305-374-9077
  Florida Bar Number No. 0020899                              Counsel for Defendant
  ngerson@gslawusa.com
  GERSON & SCHWARTZ, P.A.
  1980 Coral Way
  Miami, Florida 33145
  Telephone:      (305) 371-6000
  Facsimile:      (305) 371-5749
  Counsel for Plaintiff




                                                      7
                            CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
Case 1:19-cv-24441-CMA Document 40 Entered on FLSD Docket 03/31/2020 Page 8 of 8



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

  Court via CM/ECF on this 31st day of March, 2020. I also certify that the foregoing was served on

  all counsel or parties of record on the attached Service List either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronic Notices of Filing.


                                                           By: /s/ Avi C. Shoham______
                                                                   Avi C. Shoham, Esq.


                                        SERVICE LIST
                          CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
   Philip M. Gerson, Esq.                                    Darren W. Friedman, Esq.
   pgerson@gslawusa.com                                      dfriedman@fflegal.com
   filing@gslawusa.com                                       sargy@fflegal.com
   Edward S. Schwartz, Esq.                                  Avi C. Shoham, Esq.
   eschwartz@gslawusa.com                                    ashoham@fflegal.com
   Nicholas I. Gerson, Esq.                                  jmaganani@fflegal.com
   ngerson@gslawusa.com                                      vmedina@fflegal.com
   David Markel, Esq.                                        Jeffrey E. Foreman, Esq.
   dmarkel@gslawusa.com                                      jforeman@fflegal.com
   Raul G. Delgado II, Esq.                                  FOREMAN FRIEDMAN, PA
   rdelgado@gslawusa.com                                     One Biscayne Tower – Suite #2300
   cbenedi@gslawusa.com                                      2 South Biscayne Boulevard
   GERSON & SCHWARTZ, P.A.                                   Miami, FL 33131
   1980 Coral Way                                            Tel: 305-358-6555/Fax: 305-374-9077
   Miami, FL 33145-2624                                      Counsel for Defendant
   Tel: 305-371-6000/Fax: 305-371-5749
   Counsel for Plaintiff




                                                      8
                            CASE NO.: 19-24441-CIV-ALTONAGA/Goodman
    FOREMAN FRIEDMAN, PA, 2 South Biscayne Boulevard, Miami, FL 33131 Tel: 305-358-6555 / Fax: 305-374-9077
